Citation Nr: 1139952	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  99-23 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a disability involving bone loss, muscle spasm, vision problems, throat problems, vertigo, loss of balance, migraine headaches, and an inability to grasp objects as a result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1946 to October 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1998 rating decision of the VA RO in Louisville, Kentucky.  This issue has been reviewed by the Board on several prior occasions.  

By an April 2003 determination, the Board denied the matter on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2005 Order, the Court vacated the April 2003 decision of the Board and remanded the matter for further development and readjudication.  The Board remanded this case to the RO in September 2005 in order to obtain records from the Social Security Administration.  However, these records were unavailable, and this issue was then denied once again by a March 2006 Board decision.  In a January 2008 Joint Motion for Remand, the Court vacated the March 2006 decision of the Board and remanded the matter for further development and readjudication.  In a July 2008 determination, the Board again denied this issue.  In a September 2010 Memorandum Decision, the Court vacated the July 2008 Board decision and remanded this matter yet again for further proceedings.  This issue is now before the Board once again for further appellate consideration.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a disability involving bone loss, muscle spasm, vision problems, throat problems, vertigo, loss of balance, migraine headaches, and an inability to grasp objects as a result of exposure to ionizing radiation.  As noted above, this issue has been before the Board for consideration already on several prior occasions, most recently in July 2008.  

Following the July 2008 Board denial of this claim, the Court issued a September 2010 Memorandum Decision.  In this Memorandum Decision, the Court noted that VA has not obtained a radiation dose estimate for the Veteran and indicated that, if necessary, a radiation does estimate should be prepared. 

In this regard, the Board noted in its July 2008 decision that the record reflects that the Veteran served on active duty from April 1946 to October 1947.  The record shows that he was stationed at Los Alamos, New Mexico, at the TRINITY site, where he allegedly guarded a crater and assisted in the maintenance of a nearby facility for visiting crews.  The Veteran's Enlisted Record and Report of Separation (DD 214) shows that he was a truck driver.  In a March 2000 letter, the Defense Threat Reduction Agency (DTRA) stated that project TRINITY was an atmospheric nuclear testing site conducted at the Alamogordo Bombing Range in New Mexico from July 16, 1945 to August 6, 1945.  DTRA then indicated that the Veteran's period of service, which occurred after testing was complete, precluded a finding that he was a participant of project TRINITY, as defined.  It was further noted that a search of available dosimetry data showed no record of exposure.  In summary, available military records did not document his participation in Project TRINITY.  As a result, DTRA made no attempt to provide a dose estimate with respect to the Veteran's possible radiation exposure.

For all claims where radiation exposure during service is claimed and a radiogenic disease is diagnosed after service, 38 C.F.R. § 3.311 (2011) compels the forwarding of all records pertaining to the Veteran's radiation exposure in service to the Under Secretary for Health.  The Under Secretary of Health is responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  In this case, the Veteran's records have not been forwarded for a dose estimate.  Accordingly, in light of the September 2010 Memorandum Decision, the Board will remand this issue so that a radiation dose estimate with respect to the Veteran's claimed radiation exposure during the time he served at the Project TRINITY site can be obtained from the Under Secretary of Health.

After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b) (2011).  

When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1) (2011).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c)(1) (2011).  This section provides two options: 

(i) If after such consideration the Under Secretary for Benefits is convinced sound scientific and medical evidence supports the conclusion it is at least as likely as not the Veteran's disease resulted from exposure to radiation in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction in writing. The Under Secretary for Benefits shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in paragraph (e) of this section. 

(ii) If the Under Secretary for Benefits determines there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction, in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c)(1) (2011).

The Board notes that the Veteran underwent a VA examination in July 2001.  The Court found in the September 2010 Memorandum Decision that the July 2001 VA examination was inadequate to address the issue of whether the Veteran's disability may have been caused by radiation exposure and indicated that it was remanding this issue so that the Veteran may be provided with an adequate medical examination.  As such, in consideration of the September 2010 Memorandum Decision, and in light of the aforementioned regulations, the Board finds that, after a dose estimate has been prepared, this issue must be referred to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b) (2011).  The Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1) (2011).  After referral, the Under Secretary for Benefits must then determine the likelihood that the Veteran's claimed exposure to radiation in service resulted in a radiogenic disease.  The Under Secretary for Benefits must specifically determine whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not the Veteran has a disease that resulted from exposure to radiation in service or whether there is no reasonable possibility that the Veteran  has a disease that resulted from radiation exposure in service.

Additionally, the Veteran should be provided adequate notice with regard to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Provide the Veteran with adequate notice with regard to how appropriate disability ratings and effective dates are assigned in accordance with Dingess. 

2. In accordance with 38 C.F.R. § 3.311(a)(2)(iii), the RO/AMC must forward the Veteran's records concerning his claimed radiation exposure during the time he served at the Project TRINITY site - including any service records, the Veteran's statements regarding radiation exposure, the response from the DTRA, and any other information obtained relating to the Veteran's claimed exposure to radiation in service - to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information from the Veteran is required regarding specifics of his alleged exposure, he should be contacted and asked to provide the information. 

3. After obtaining the dose estimate, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).  The Under Secretary for Benefits should consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health, if necessary.  After referral, the Under Secretary for Benefits should determine the likelihood that the Veteran's claimed exposure to radiation in service resulted in a radiogenic disease.  Specifically, the Under Secretary for Benefits should determine whether sound scientific and medical evidence support the conclusion that it is at least as likely as not the Veteran has a disease that resulted from exposure to radiation in service or whether there is no reasonable possibility that the Veteran has a disease that resulted from radiation exposure in service.  If the Under Secretary for Benefits is unable to make such a determination, he or she shall refer the matter to an outside consultant in accordance with 38 C.F.R. § 3.311(d).

4. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


